On the merits :
Buchanan, J.
The plaintiff sues defendant for the price of the sale of a lease, and of certain articles upon the premises leased. The answer admits the amount of the contract as claimed; but pleads that plaintiff is liable to defendant for an amount paid by him, defendant, for replacing the premises, at the end of the lease* in the same situation in which they had been at its commencement, by replacing front doors which had been taken out by plaintiff for the purpose of inserting show cases of French plate glass, which constituted a portion of the articles sold by plaintiff to defendant.
We agree with the Judge of the District Court, that defendant has no claim upon plaintiff, for the restitution of the premises to their original condition, at *51the termination of the lease of which the unoxpired term had been sold. The salo was made of the premises in the situation in which they existed at the time of the sale, and the purchaser of the lease took upon himself the obligations of the lessee at the same time that he acquired his rights. One of those obligations was, to restore the premises, at the expiration of the lease, in the same situation in which they were at its commencement, necessary wear and tear excepted. Civil Code, Art. 2697. There is no allegation that any deception was practiced by plaintiff upon defendant; and the evidence convinces us that defendant was fully apprised of the facts in relation to the original condition of the premises, when he purchased the lease and fixtures oí the store.
Judgment affirmed, with costs.